Citation Nr: 1737180	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral upper extremity neuropathy.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral macular edema, bilateral cataracts with pseudophakia, retinopathy, and right eye branch occlusion.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected coronary artery disease with a history of myocardial infarction status post-stent placement.

5.  Entitlement to an initial disability rating in excess of 30 percent for service-connected peripheral arterial disease, status post-carotid arterectomy, with residual scar.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

7.  Entitlement to a compensable initial disability rating for service-connected hypertension prior to December 8, 2010.

8.  Entitlement to an initial disability rating in excess of 60 percent for service-connected diabetic nephropathy.

9.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from May 1968 to February 1971.  He was awarded a Combat Action Ribbon and Vietnam Service Medal, among other commendations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011, July 2011, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

In May 2017 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing was prepared and added to the record.

The issue of entitlement to service connection for bilateral upper extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's diabetes mellitus has required medication and a restricted diet, but has not required avoidance of strenuous occupational and recreational activities to control his diabetes.

2.  The Veteran's service-connected bilateral macular edema, bilateral cataracts with pseudophakia, retinopathy, and right eye branch occlusion is manifested by objective findings of corrected distance vision of 20/100 in the right eye and 20/20 in the left eye; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.

3.  Throughout the period on appeal, the Veteran's coronary artery disease required medication.

4.  The Veteran's service-connected peripheral arterial disease is manifested by a scar that is 0.6 centimeters wide and adherent to underlying tissue; there is no evidence of visible or palpable tissue or loss or gross distortion or asymmetry of two features or paired set of features or four or five characteristics of disfigurement.

5. The probative, competent evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.   

6.  At the May 2017 hearing, the Veteran withdrew his claims for entitlement to increased ratings for his service-connected hypertension, diabetic nephropathy, and bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a disability rating in excess of 10 percent for service-connected bilateral macular edema, bilateral cataracts with pseudophakia, retinopathy, and right eye branch occlusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6027-6066 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005 (2016).

4.  The criteria for an initial disability rating in excess of 30 percent for service-connected peripheral arterial disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.118, 4.124a Diagnostic Codes 8046-7800 (2016).

5. Throughout the duration of the appeal, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).        

6.  The criteria for withdrawal of the Veteran's appeal on the claims of entitlement to increased ratings for service-connected hypertension, diabetic nephropathy, and bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the May 2017 hearing before the undersigned VLJ the Veteran withdrew from consideration the issues of entitlement to increased ratings for hypertension, diabetic nephropathy, and bilateral hearing loss.  As the Veteran has withdrawn his appeals regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals on those issues, and they are dismissed.

Duty to Notify and Assist

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection is in effect for diabetic nephropathy, type II diabetes mellitus, bilateral macular edema, coronary artery disease, peripheral arterial disease, hypertension, residuals of left thumb fracture, laceration of the left palm, and bilateral sensorineural hearing loss.  The Veteran has argued that he is entitled to a higher disability rating for his service-connected diabetes mellitus, bilateral macular edema, coronary artery disease, and peripheral artery disease.  Each will be discussed in turn.  

Diabetes

The Veteran was granted entitlement to service connection for diabetes mellitus, type II, in a May 2011 rating decision, and was assigned a 20 percent disability rating as of June 29, 2009.  He has carried this disability rating throughout the duration of the appeal.  The Board notes the Veteran has already applied for a separate rating for neuropathy of the upper extremities, and that his diabetic retinopathy is being considered with his increased rating for macular edema.  Thus, symptomatology associated with this disability cannot be considered when evaluating the Veteran's diabetes unless used to support a 100 percent rating for diabetes mellitus.  38 C.F.R. §§ 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided), 4.119, Diagnostic Code 7913.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent disability rating is warranted when diabetes requires the use of insulin or oral hypoglycemic agent   and a restricted diet.  In order to warrant a higher 40 percent disability rating, the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher rating include the requirements for the 40 percent rating plus additional symptomatology, to include ketoacidosis   or hypoglycemic reactions.  Importantly, the criterion of regulation of activities    for control of diabetes mellitus is required for each rating above 20 percent.  "Regulation of activities" is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

A review of the record shows that, while the Veteran's diabetes requires medication and a restricted diet, regulation of activities is not medically necessary to control his diabetes such that a rating in excess of 20 percent is not warranted.  See Camacho, 21 Vet. App. at 366-67.  In this regard, a VA examiner in July 2011 noted that the Veteran's diabetes mellitus does not require activity or work restrictions.  Moreover, the October 2012 VA examiner noted that the Veteran's diabetes mellitus was managed on a restricted diet and hypoglycemic agent, and there was no regulation of activities as part of the medication management.  

Ongoing treatment notes support the examiners' findings, as they are negative for instructions to avoid strenuous occupational and recreational activities because of diabetes.  On the contrary, the Veteran has been encouraged to undertake regular exercise and maintain a healthy diet.  The Veteran has had ongoing treatment through VA, and much of his treatment appears to be related to monitoring his blood sugar properly and maintaining a healthy diet and exercise regimen.  The Board has considered the April 2015 physician statement that indicates that the Veteran has a regulation of activities.  However, this statement was merely an "X" in a check box that stated "regulation of activities" - no rationale or explanation was provided to describe what kind of regulation the Veteran required.  Therefore, this indication is given very limited weight.  Overall, treatment records show that activity was generally advised or encouraged, and do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes.  

The July 2011 and October 2012 VA examiners both noted that the Veteran has never had ketoacidosis or hypoglycemic reactions, has not been hospitalized, and sees diabetic care providers a few times each year. 

In sum, the evidence shows that, even during times of poor control, the Veteran's diabetes mellitus has not required regulation of activities to warrant a disability rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating at any time during the course of the appeal.   38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Macular Edema

The Veteran was granted entitlement to service connection for bilateral macular edema, bilateral cataracts with pseudophakia, retinopathy, and right eye branch occlusion in a May 2011 rating decision, and was assigned a 10 percent disability rating under Diagnostic Codes 6027-6066.  He has carried this disability rating throughout the duration of the appeal.

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  In this case, the Veteran's bilateral macular edema disability is postoperative and his disability will be evaluated based on visual impairment.  

Evaluations for defective vision range from 10 to 100 percent based on impairment of central visual acuity or anatomical loss of one eye or both eyes under the provisions of Diagnostic Codes 6061 to 6066.  38 C.F.R. § 4.79.  Visual acuity is generally evaluated on the basis of corrected distance vision.  See 38 C.F.R. § 4.76 (2016).

Under Diagnostic Code 6066, when both eyes are service connected, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) vision in both eyes is 20/50; (3) vision in one eye is 20/70 and vision in the other eye is 20/40; or (4) vision in one eye is 20/100 and vision in the other eye is 20/40.  38 C.F.R. § 4.79.  

A 20 percent disability rating, based solely on impairment of central visual acuity, is available when: (1) vision in one eye is 20/70 and vision in the other eye is 20/50; (2) vision in one eye is 20/100 and vision in the other eye is 20/50; (3) vision is 20/200 in one eye and 20/40 in the other eye; or (4) vision is 15/200 in one eye and 20/40 in the other eye.  Id.  The ratings increase as the visual acuity worsens with a maximum 90 percent rating under Diagnostic Code 6066 is warranted where the best corrected distance visual acuity is 10/200 in each eye.  Id.  A 100 percent disability rating may be assigned for additional impairment of visual acuity including anatomical loss of one eye or both eyes.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6065.  

Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

In November 2010 the Veteran underwent VA examination in connection with his claim, and at the time the Veteran reported cataract removal two years prior, and that he had a branch retinal artery occlusion in the right eye 10 years prior.  During the visual testing the Veteran had unaided distance visual acuity in the right eye of 20/60, and of the left eye 20/30.  His unaided near visual acuity in the right eye was 20/100 and 20/80 in the left eye.  The Veteran's corrected distance and near visual acuity of the right eye was 20/60 and was 20/20 for the left eye.  The Veteran had no periorbital deformities or ptosis, and his ocular motilities were normal with no paresis or pain on movement; there was also no evidence of strabismus or diplopia.  The Veteran's slit lamp testing showed clear corneal tissue bilaterally.  The Veteran's Goldmann tonometry test showed intraocular pressure at 16mmHg in each eye, and the VA examiner noted the Veteran's old branch occlusion in the arcades of the right eye.  The Veteran's Goldmann perimetry testing showed normal visual fields.  The VA examiner concluded that the Veteran had macular edema, especially in the right eye secondary to diabetes, as well as pseudophakia due to cataract removal and branch retinal artery occlusion in the right eye.  He noted that the Veteran had a reduction of best corrected visual acuity in the right eye to 20/60 secondary to macular edema, the branch occlusion, and diabetes.  

The Veteran sought treatment at VA, and in September 2012 his corrected vision for near in the right eye was 20/100 and his corrected vision for near in the left eye was 20/20.  His pupils were round and reactive to light, and his intra-ocular pressure was 15 in the right eye and 14 in the left eye.  

The following month the Veteran again underwent VA examination in connection with his claim, and his uncorrected distance visual acuity was 20/100 in the right eye with side viewing.  In the left eye it was 20/25.  Unaided near visual acuity was 20/200 in the right eye and 20/100 in the left eye.  The Veteran's corrected distance visual acuity was 20/100 in the right eye and 20/20 in the left eye, and his corrected near vision in the right eye was 20/100 and 20/20 in the left eye.  Once again, the Veteran's ocular motilities were normal and there was no paresis or pain on movement; there was also no diplopia or strabismus.  His pupils were equally round and reactive to light.  The Veteran's slit lamp testing showed normal anterior chamber and bulbar conjunctival tissue.  His Goldmann tonometry revealed intraocular pressure at 14 mmHg in each eye, and the Goldmann perimetry showed superior constriction of the visual field secondary to the eyelids in both eyes.  The VA examiner concluded that the Veteran had pseudophakria bilaterally due to diabetes, as well as diabetic retinopathy, and that there was a reduction in the best corrected visual acuity in the right eye to 20/100 secondary to diabetic retinopathy.   

Based upon the preceding evidence, the Board finds no basis to assign a rating higher than 10 percent for the Veteran's bilateral macular edema, bilateral cataracts with pseudophakia, retinopathy, and right eye branch occlusion.  The Board notes that for the Veteran to satisfy the next-higher rating based upon impairment of central visual acuity, his corrected vision must be worse than shown throughout the appeal period.  See § 4.79, Diagnostic Code 6066.  

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function as a result of the service-connected disabilities.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.  A disability rating greater than 20 percent for bilateral macular edema, bilateral cataracts with pseudophakia, retinopathy, and right eye branch occlusion is not warranted under any applicable diagnostic code.

Lastly, the Board notes that the Veteran has been diagnosed with diabetic retinopathy, and this can be evaluated based on visual impairment or on incapacitating episodes.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009.  In this case, the Veteran has not asserted, nor does the record indicate that the Veteran has ever had an incapacitating episode due to his retinopathy.  Therefore the Board has not evaluated this disability based on incapacitating episodes.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.


Coronary artery disease

The Veteran was granted entitlement to service connection for coronary artery disease in a July 2011 rating decision, and he was assigned a 10 percent disability rating effective June 29, 2010.  At all times during the appeal the Veteran has asserted that he is entitled to a higher disability rating.  

The Veteran's coronary artery disease is rated under Diagnostic Code 7005.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The evidence indicates that the Veteran has a history of coronary artery disease and that he had a myocardial infarction in 2000 and required stent placement.  The Board notes that the Veteran has required consistent medication management after that time.  In July 2010 the Veteran had a cardiac perfusion study, wherein the Veteran exercised for seven minutes and 19 seconds and stopped after leg discomfort.  His heart rate was 64-111 and his blood pressure was 114/64; there was no ischemia demonstrated and the Veteran's METs were 8.9.  When the Veteran sought treatment at VA in November 2010, his cardiac heartbeat and blood pressure were normal.  A few months later in March 2011 the VA treatment provider indicated that the Veteran's cardiac disability was under control and that he was to stay on medication.  

In April 2011 the Veteran underwent VA examination in connection with his claim, and at the time the VA examiner referenced a 2007 cardiac study where the Veteran's ejection fraction was greater than 55 percent and his METs level was 10.2.  At the time his stress echocardiogram was normal and there was no evidence of ischemia.   During the 2011 VA examination the Veteran had a normal heart rhythm and normal sounds with no murmur; his chest x-ray was normal.  The VA examiner determined that the Veteran's METs level was 9 based on his home and exercise activities and stress test findings from July 2010.  In October 2012 the Veteran again underwent VA examination in connection with his claim and at the time he was diagnosed with coronary artery disease and myocardial infarction.  The VA examiner determined that the Veteran needed consistent medication but that there was no congestive heart failure, arrhythmia, or pericardial adhesions.  On physical examination the Veteran had regular rhythm and heart sounds, and normal, clear auscultation of the lungs.  His chest x-ray was normal and his echocardiogram showed normal wall thickness.  The Veteran had an interview-based METs test but the VA examiner found that the Veteran denied experiencing symptoms with any level of physical activity.   

After reviewing the evidence, the Board finds that the evidence does not support a disability rating higher than 10 percent for coronary artery disease.  The Veteran had ongoing medication management after his myocardial infarction, but he was largely asymptomatic outside of this.  His stress tests showed a ventricular ejection fraction of 55 percent or greater with a workload of 8.9 or higher METs, and he has not had symptoms of angina, dizziness, or syncope.  He did require continuous cardiac medication, which supports a 10 percent rating for coronary artery disease as appropriate.  In sum, the criteria for a 30 percent rating or higher have not been established by the evidence.  In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against a higher disability rating, that doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Peripheral arterial disease

The Veteran was granted entitlement to service connection for peripheral arterial disease in February 2014 and was assigned a 30 percent disability rating as of June 29, 2009.  

The Veteran's peripheral arterial disease is rated under Diagnostic Code 8046.  Purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the Diagnostic Codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code (e.g., 8046-7800).  38 C.F.R. § 4.124a, Diagnostic Code 8046.  As this disability has residual scarring on the neck from the carotid arterectomy surgery, it will be evaluated under Diagnostic Code 7800.  

Under Diagnostic Code 7800, disfigurement of the head, face, or neck are rated based upon 8 characteristics of disfigurement:  (1) scar 5 or more inches (13 or more cm.) in length, (2) scar at least one-quarter inch (0.6 cm.) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note 1 (2016).  

A 30 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  

A 50 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  

A maximum schedular 80 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.  

The Veteran developed peripheral artery disease as a complication of his service-connected diabetes mellitus.  In 2004 he had a carotid arterectomy for his symptoms.  In September 2012 the Veteran underwent VA examination in connection with his claim.  At the time the VA examiner observed that the Veteran had a left neck post-arterectomy scar measuring 11 centimeters long and one centimeter wide.  However, on examination for peripheral vascular disease the VA examiner did not note any manifestations such as claudication in the extremities, aortic aneurysm, or Raynaud's syndrome.  The only manifestation noted was the scar, and the VA examiner noted that the scar was not painful or unstable, and that it was less than six square inches long.  

The Board notes that the scar was neither hyperpigmented nor hypopigmented, and the scar was smooth on palpitation with normal texture; the underlying soft tissue was also noted to be intact.  Given that the width of the scar was 0.6 centimeters and was adherent to underlying tissue, the Board finds that these characteristics are consistent with a 30 percent disability rating.  

However, the evidence is inconsistent with a 50 percent disability rating.  In this case, there is no evidence of visible or palpable tissue or loss or gross distortion or asymmetry of two features or paired set of features (e.g. - the nose, chin, forehead, eyes, ears, cheeks, or lips), or four or five characteristics of disfigurement.  The Veteran has one scar on the neck that has not caused any tissue loss or gross distortion on the face, and the Veteran has not made this assertion.  

Additionally, the Board notes that a separate compensable evaluation is not warranted for peripheral arterial disease because there is no evidence of any current neurological or other impairment or disability due to this contention.  The Veteran even noted at the May 2017 hearing that he had no symptoms specifically associated with peripheral arterial disease.  

Therefore, given the characteristics of the Veteran's scarring as it pertains to his peripheral arterial disease, the Board finds that the preponderance of the evidence is against a higher rating for this disability.  Treatment notes are consistent with this finding.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

In this case, the Veteran is in receipt of an 80 percent combined disability rating, and the minimum schedular criteria for a TDIU are met on and after December 08, 2010.  The question is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.  The Veteran is a Vietnam-Era Veteran, and he developed diabetes mellitus which caused several complications, to include diabetic nephropathy and hypertension, peripheral arterial disease, and bilateral macular edema.  He also has service-connected disabilities of coronary artery disease, residuals of a left thumb fracture, laceration of the left palm, and bilateral sensorineural hearing loss.  

The Veteran was employed as a welder until 2010, at which time he retired due to his diabetes complications, coronary artery disease, and macular edema.  The Board notes that the Veteran received vocational training to become a welder and that he was in quality assurance as a welder for 16 years prior to retirement.  

When the Veteran first underwent VA examination for his vision in November 2010, the VA examiner noted that the Veteran's macular edema and cataract removal were due to his diabetes, and that the diabetes accelerated his visual disability as much as 20 years over a non-diabetic patient.  He was noted to have 20/60 corrected visual acuity in the right eye.  In April 2011 the Veteran reported that he was able to do his chores and daily activities without cardiac symptoms during his coronary artery disease VA examination, and his ejection fraction was noted to be greater than 55 percent.  

When the Veteran underwent VA examination for his diabetes, hypertension, and neuropathy in June 2011 he related that he had both a heart attack and a stroke in 2000.  The VA examiner did not opine on the Veteran's employability in light of his disabilities because the Veteran asserted at the time that he had retired.  In September 2012 the Veteran underwent VA examination in connection with his peripheral artery disease, coronary artery disease, and diabetes mellitus, and the VA examiner indicated that there was no functional condition that would affect his employability.  The following month the Veteran's vision was tested in a VA examination and the VA examiner found that the Veteran's best corrected visual acuity in the right eye was 20/100 secondary to his diabetic retinopathy.  

In April 2015 the Veteran's physician submitted a statement wherein he asserted that he did not feel that the Veteran would be capable of performing gainful employment due to his service-connected diabetes mellitus and secondary impairments.  

While a majority of the medical evidence seems to suggest that the Veteran's disabilities do not preclude him from working, the Board finds that these disabilities in combination would preclude gainful employment.  In making this determination the Board has given great weight to the Veteran's lay statements describing his limitations.  In May 2017 the Veteran indicated that he had not experienced chest pain due to his cardiac disabilities, but that he would have considerable heartburn and minor pain in the left arm and jaw; he also reported having considerable weakness and shortness of breath during activities such as climbing stairs or yardwork.  The Veteran asserted that he needed to take a 10-minute rest break every 15 minutes and that he would become lightheaded during warmer weather.  

During the Board hearing the Veteran indicated that he had to rest every hour for 15 minutes due to fatigue.  As it pertains to the Veteran's vision, he reported that he had trouble reading the newspaper and computer, and that he could not watch television without difficulty.  He indicated that reading is very difficult, and that at the end of his tenure as a welder it was becoming hard for him to see the specs for his welding job.  The Veteran asserted that due to his stamina he could not perform labor like he used to, and his vision would preclude him from reading in an office without taking breaks every 10 minutes. 

The Board notes that the Veteran's past work was in welding, which is at least medium in exertional level.  Sedentary work is often skilled in nature, and the Veteran has only a high school education and vocational training.  He has not worked in skilled employment outside of welding for at least 20 years.  In addition, given the multiple disabilities and difficulty reading it would appear difficult for the Veteran to continuously work in a sedentary position as well.  The Board finds that although no one disability is of itself precluding employment, the service-connected disability combination would preclude him from obtaining substantial gainful employment.  

In reviewing the evidence, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

Other Considerations

Neither the Veteran nor his agent has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral macular edema, bilateral cataracts with pseudophakia, retinopathy, and right eye branch occlusion is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected coronary artery disease with a history of myocardial infarction status post-stent placement is denied.

Entitlement to an initial disability rating in excess of 30 percent for service-connected peripheral arterial disease, status post-carotid arterectomy, with residual scar is denied.

Entitlement to a TDIU is granted.  

Entitlement to a compensable initial disability rating for service-connected hypertension prior to December 8, 2010 is dismissed.

Entitlement to an initial disability rating in excess of 60 percent for service-connected diabetic nephropathy is dismissed.

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is dismissed.  

REMAND

Regrettably, a remand is necessary for proper development of the issue of entitlement to service connection for bilateral upper extremity neuropathy.  The Veteran has asserted that the neuropathy in his hands and arms is caused by his service-connected diabetes mellitus.  In June 2011 the Veteran underwent VA examination in connection with his claim.  At the time, his claims for diabetes mellitus and hypertension were also being considered.  The Veteran asserted that he had numbness in the fingers of both hands, and that this numbness came on up to three times per day for the last five years.  The Veteran reported injuring his left hand in service as well.  When describing the Veteran's symptoms and history of possible diabetes secondary conditions, the VA examiner stated that the Veteran had documented peripheral neuropathy in the hands, although he could move all fingers with no limitation of motion.  However, later in the report the VA examiner reported that the Veteran had no peripheral neuropathy in the hands, and that the intermittent hand numbness was most likely caused by bilateral carpal tunnel syndrome which was unrelated to diabetes mellitus.

The Board finds that this opinion is insufficient for determining secondary service connection.  Preliminarily, the Board notes that there is an inconsistency in the report.  The VA examiner first indicates that the Veteran had documented peripheral neuropathy in the hands, but then later in the report indicates that there was no peripheral neuropathy in the hands.  Moreover, the VA examiner indicated that the symptoms were due to carpal tunnel syndrome, but he did not provide reasoning to support this or to explain why the symptoms were unrelated to the Veteran's diabetes mellitus.  Therefore, on remand the Veteran should have another VA examination to determine whether there is a nexus between the Veteran's upper extremity neuropathy and his service-connected diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Veteran receives treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from July 2015 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  Once all development is completed, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any bilateral upper extremity neuropathy disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any upper extremity neuropathy disability began in service, was caused by service, or is otherwise related to service.   The VA examiner should also provide an opinion as to whether it is at least as likely as not that any upper extremity neuropathy disability is (1) caused or (2) aggravated by the Veteran's service-connected diabetes mellitus.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

3.  After all development has been completed readjudicate the issue of entitlement to service connection for bilateral upper extremity neuropathy.  If the claim remains denied, issue the Veteran and his agent a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


